Citation Nr: 1423880	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  08-04 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a low back disability.  

2. Entitlement to service connection for a right leg condition.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel



INTRODUCTION

The Veteran had active service from December 1968 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's claims file was subsequently transferred to the VARO in Louisville, Kentucky. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In January 2012 and January 2014, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have a low back disability due to any incident of his active duty service. 

2. The preponderance of the evidence reflects that the Veteran does not have a right leg condition due to any incident of his active duty service.


CONCLUSION OF LAWS

1. The Veteran's low back disability was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

2. The Veteran's right leg condition was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, letters dated in June 2005, October 2005, and March 2006 satisfied the duty to notify provisions with regard to the Veteran's service connection claims.  The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and indicated private medical records have been obtained.  A VA examination with a supplemental opinion adequate for adjudication purposes was provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

The Board remanded this case twice to secure an adequate VA examination and supplemental opinion.  The Board is also satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A. Low Back Disability

The Veteran's claim of entitlement to service connection for a low back disability comprises two diagnoses: low back strain and degenerative disc disease (DDD) of the lumbar spine.  

With regard to low back strain, the Veteran was last diagnosed with low back strain in February 2000, at a VA Medical Center (VAMC).  He has not been diagnosed with low back strain since that time.  This finding was confirmed by the January 2014 VA examiner.  The Veteran filed his claim for service connection for a low back disability in March 2005.  He has not been diagnosed with or treated for low back strain during the appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  

Accordingly, the preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of low back strain, which is related to active service.  Therefore, the Board finds that the service connection is not warranted for low back strain.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As a preliminary matter, the evidence of record shows that the Veteran was first diagnosed with arthritis of the spine in 1998, more than one year after his separation from service.  Therefore, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1112 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The Veteran has a current diagnosis of DDD, satisfying the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.  His STRs note that in June 1969, he sustained a back strain.  One week later, his pain had not resolved and an x-ray was ordered.  At a June 2009 orthopedic consultation, the Veteran reported having low back pain for two weeks, but his x-ray was negative.  In his report of medical history for separation in February 1972, he stated that he had recurrent back pain.  The examiner noted back pain in 1969 with "occasional recurrence, treated with rest."  He found that there were no complications or sequelae.  His February 1972 spine examination was normal.  Exogenous obesity was noted.  In his July 1976 report of medical history for separation, the Veteran reported a history of low back pain.  Nothing was noted by the examiner.  At his July 1976 separation examination, his spine was normal.  The second element of a service connection claim is satisfied.  Id.  However, for the reasons discussed below, the nexus element of a service connection claim is not satisfied.  Id.  

The Veteran underwent a VA examination in August 2005.  He reported back pain after falling in 1969.  He stated that he did not pay much attention to it until after his discharge in 1976, when he began to seek civilian employment.  He reported that he was placed on weight lifting restrictions after an employee physical.  The examiner diagnosed DDD and "new onset" focal right central herniated disc extrusion at L4-L5.  The examiner did not provide an etiology opinion.  As noted in the Board's January 2012 remand, the examination is not adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran underwent another VA examination in September 2007.  The examiner diagnosed back sprain secondary to DDD.  He opined that the current diagnosis "linked to the low back [complaints] noted in chronological medical record were finding with negative x-ray of the [Veteran]."  The September 2007 opinion is very unclear and is not probative as a result.  

The Veteran underwent a third VA examination in September 2009.  The examiner diagnosed DDD and opined that it was less likely than not related to the 1969 incident of low back pain while in the military.  He explained that, on review of the claims file and the service treatment reports, it was found that the Veteran complained of low back pain in 1969 and complained again in December and again in June.  The examiner also noted there were no other complaints in the Veteran's military medical records and no known injuries noted.  He found that it appeared that the pain in December was attributed to the Veteran s weight, which was 224 pounds at the time, however, his weight in June was recorded at 197 pounds.  The examiner noted that the next available documented complaint of low back pain was in 1998 and imaging studies were normal at that time.  As noted in the Board's January 2012 remand, the September 2009 opinion is inadequate because it was based upon an inaccurate factual basis.  The Board is not bound to accept medical opinions that are based upon an inaccurate factual background.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  The September 2009 VA examination report is not probative evidence.  

The Veteran underwent a fourth VA examination in February 2012.  The examiner noted that the Veteran was first diagnosed with DDD in 2005.  The Veteran reported a constant, throbbing pain in his lumbar spine.  The examiner provided a negative opinion.  She stated that obesity is a cause of back pain, but that it is not a joint disease.  Further, she noted that the Veteran did not develop a joint disease of the spine until 1998.  She reasoned that it was therefore less likely that the Veteran's current DDD was related to his episodes of acute back pain during service, but instead was more likely to be related to natural degenerative processes.  She noted that "[t]here is insufficient evidence to suggest that obesity alone would have caused this degeneration as this process is slowly developing and has significant factors of age and occupation involved."  She concluded that the Veteran did not have early development of joint disease to suggest that his obesity alone was the causing factor.  

In March 2012, the examiner provided a supplemental opinion.  Regarding chronic back pain, she stated that recurrent back pain is "...a result of injury to the back structures which may be bone or of soft tissue."  Medical literature supports that arthritis can cause back pain, but not that arthritis is caused by back pain.  She noted that the Veteran did not have any evidence of arthritis until 1998.  Further, she found that his in-service episodes of back pain were due to obesity and that there were no arthritic changes in service.  The examiner explained that "[p]ersistent repetitive injury can result in the final outcome of developing arthrosis after many years of insult."  However, she found that the Veteran's instances of acute back strain in service were not sufficient injury to cause arthritis, which only appeared in 1998.  The examiner concluded that "years of repetitive injury" caused his arthritis, which means his post-military activities.  

With regard to the 1977 employment physical examination report, the examiner was unable to speculate about the term "chronic" used by the physician because she had "...no way to tell if the term was being used correctly in its definition or what it truly represented."  Her finding is adequate because she provided a reason for why she could not provide an opinion without speculating.  However, her statement does not provide a sufficient basis upon which to support the Veteran's claim.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2013). 

In an April 2014 supplemental opinion, a different VA examiner reviewed the Veteran's claims file.  She noted the Veteran's in-service treatment for back strain and stated that "[c]urrent medical literature does not support acute muscle strain leading to or causing degenerative arthritis of the spine."  Instead, current research supports years of repetitive injury as a cause of arthritis.  The examiner found that the record does not provide evidence of repetitive injury.  Rather, the Veteran had two instances of acute back strain "...which would not be considered sufficient injury to induce arthritis."  The examiner stated that the STRs noted the cause of the Veteran's back strain was obesity.  She explained that "[r]esearch shows obesity as a significant contributing factor in degenerative arthritis of the spine due to weight placing excess stress on spinal structures."  She concluded that the Veteran's current DDD was not proximately due to or the result of the Veteran's in-service episodes of back strain because "...current medical literature does not support back strain leading to or causing degenerative disc disease."  

The Board finds that read together, the February 2012 VA examination report, March 2012 supplemental opinion, and April 2014 supplemental opinion provide probative evidence against the Veteran's claim.  

The private and VA medical evidence does not support the Veteran's claim.  In a January 1977 employment physical, the Veteran's back was found to be normal except for "chronic strain."   In August 1990 he was found to be ready to work with no restrictions other than elevated blood pressure.  In September 1990, Dr. W. W., a private physician, found the Veteran able to work with no restrictions.   In April 1998, he had a normal spine x-ray.  In December 1998, he complained of back problems.  A May 1999 VA treatment record notes "vague" complaints of back pain.  He had a MRI in May 1999 that showed disc desiccation.  A September 2002 x-ray showed 5 vertebral segments with minimal spurring at L4 anteriorly.  He was diagnosed with DDD in 2005.  In March 2008, he was diagnosed with lumbosacral spondylosis without myelopathy.  This was also noted in 2009.  Subsequent treatment records consistently show complaints of back pain.  However, these records do not address whether there is a nexus between the Veteran's current diagnosis and his period of military service.   

The Veteran has consistently asserted that his back pain began after his fall in 1969.  He has reported this to his VA health care providers and in multiple lay statements submitted to VA.  In October 2005, his mother-in-law stated that she met him in 1987, and he had back problems at that time.  In October 2009, his ex-wife stated that she was married to the Veteran from 1969 to 1987, and that he had no trouble with his back until basic training.  The Veteran is competent to discuss observable symptoms, such as back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  His assertions are credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, his lay assertions regarding continuity of symptoms are less probative than the medical evidence for the following reasons.  With regard to low back strain, as noted above, he has not been diagnosed with this condition since February 2000.  With regard to DDD, a VA examiner has found that current research shows that arthritis can cause back pain, but not vice versa.  The medical evidence of record shows that arthritis was not diagnosed until many years after the Veteran's separation from service.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, examiners have also explained that the two instances of back strain in service are not repetitive injury sufficient to cause arthritis.  The Veteran's allegation that the back pain he experienced in service is related to the same disability that causes his current back pain has been investigated by competent medical examination and found not supportable. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran has also asserted that his weight was not correctly measured and that he did not have exogenous obesity during service.  He stated that his weight was not a factor in his health issues.  His STRs note that he was 10 pounds overweight, and also show that he was placed in a weight reduction program.  "Exogenous" obesity is obesity that is caused by overeating.  Dorland's Illustrated Medical Dictionary (32nd ed. 1309).  "Endogenous" obesity is obesity that is caused by metabolic abnormalities or genetic defects.  Id.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1376 -77; see also Kahana, 24 Vet. App. at 433 n.4.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the cause of his obesity, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  His assertion that he did not have exogenous obesity is not probative.  Further, his assertion that his weight was not a factor in his health issues has been investigated by two VA examiners and found to be not supportable.  The medical evidence of record, as it pertains to his weight and his back disability, is more probative than the Veteran's lay assertions.  

For these reasons, the Board finds that the preponderance of the evidence is against service connection for a low back disability.  38 U.S.C.A. § 5107(b).   The appeal is denied.  

B. Right Leg Condition

The Veteran has been diagnosed with both arthritis of the right knee and meralgia paresthetica of the right leg, satisfying the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.  The Veteran's STRs show that he fell in January 1969 and was diagnosed with right lower leg strain, satisfying the second element of a service connection claim.  Id.  However, the nexus element of a service connection claim is not satisfied.  Id.  

As a preliminary matter, presumptive service connection is not warranted.  The Veteran was not diagnosed with arthritis within one year of his separation from service in 1976.  It was diagnosed in 2006.  38 C.F.R. §§ 3.307, 3.309 (2013).  

The Veteran has submitted lay evidence that he has experienced continuity of symptoms of his right leg condition since his fall in service.  He is competent to relate observable symptoms such as pain, tingling, and numbness.  Layno v. Brown, 6 Vet. App. 465 (1994).  His statements with regard to his symptoms are credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Arthritis is a chronic condition as noted in 38 C.F.R. § 3.309(a) (2013).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1376 -77; see also Kahana, 24 Vet. App. at 433 n.4.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, whether the symptoms he experiences were manifestations of undiagnosed arthritis or meralgia paresthetica caused by his in-service injury falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Board emphasizes that the matters of medical diagnosis and etiology of an internal process such as arthritis is within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to have any medical training or expertise, neither is competent to render a probative opinion on the medical matters upon which this claim turns.  Further, the Veteran's claim has been investigated by a competent medical professional and found to be not supportable.  See Jandreau, 492 F.3d 1376 -77; see also Kahana, 24 Vet. App. at 433 n.4.  

With regard to the Veteran's right leg symptoms other than arthritis, in an October 2005 statement, the Veteran's ex-wife reported that they were married from 1969 to 1987, and that he had no trouble with his back or legs until basic training.  Once they were married, she stated that she had to massage his knees at night.  In September 2004, the Veteran stated that his knees had gotten worse since he was in the military.  In an August 2005 statement, the Veteran stated that in 1977, at an employment physical, the examiner told him that his knees were bad for someone his age.  The January 1977 employment physical examination report does not corroborate this statement.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  Further, in October 2005, the Veteran's mother-in-law stated that his "bouts with his legs" began in 1988 or 1989, more than 10 years after separation from service.  He also reported to the February 2012 VA examiner that his leg numbness began in 1989.  These statements contradict his assertion of continuity of symptoms and their inconsistency diminishes his credibility.  

Lastly, his STRs contradict his assertion of continuity of symptoms.  Right leg strain was noted after his January 1969 fall.  However, in his February 1972 report of medical history for separation, he denied trick knee or neuritis.  At his February 1972 separation examination, his lower extremities were normal.  At his July 1976 report of medical history for separation, the Veteran denied having a trick or locked knee and stated that he did not know whether he had neuritis or arthritis, but did not elaborate further.  The examiner found normal lower extremities.  His assertion of continuity of leg numbness and tingling is assigned less probative weight than the findings of the VA examiners.  

Private and VA treatment records show that the Veteran complained of numbness in his leg in February 1998.  May 1998 EMG and NCV tests were normal.  In July 1998, he complained to Dr. K. C., his private physician, that he had numbness in both legs and was diagnosed with peripheral neuropathy.  In May 1999, he complained to his VA health care provider that he had numbness from the waist down.  It was found to be "likely" peripheral neuropathy.  August 2005, he had a negative right knee x-ray and was diagnosed with a right knee sprain.   In a July 2006 pain questionnaire for the Department of Disability Determinations, he reported that his knee problems began after a fall in January 1969.  He was treated for arthritis of the knee in August 2006.  A SSA report from 2006 noted that the Veteran's leg symptoms began in 1986.  As noted above, his lay assertions regarding continuity of symptoms are inconsistent because he has claimed both that they began in service and that they began in the late 1980s.  Therefore his statements are not credible.  To the extent they rely on his assertions, the private and VA medical records do not provide probative evidence in support of the Veteran's claims.  Further, these records do not specifically address the issue of whether there is a nexus between the Veteran's right lower extremity condition and his period of active service.  

In its earlier remands, the Board found the Veteran's September 2007 and September 2009 VA examinations to be inadequate.  Therefore the negative findings in those examination reports are not probative evidence.  

The Veteran underwent a VA examination in February 2012.  The examiner noted that the Veteran was diagnosed with meralgia paresthetica in 2009, but that he reported the onset of right thigh numbness in 1989, and stated that he thought it was the result of his chronic back pain.  The examiner noted that the STRs were negative for neurological conditions.  The examiner found that the October 2005 statement from the Veteran's mother-in-law also noted onset of symptoms in 1989.  The examiner stated that the Veteran was clinically diagnosed with radiculopathy in 1998 but that he had a normal nerve conduction study that same year.  A 1999 neurologic consult was negative for neurologic conditions and "consideration was given to somatization disorder."  An MRI in 2005 showed "new" onset of L4-L5 disc herniation without spinal cord compression that had not been present in a previous MRI taken in 1999.  The examiner noted a previous VA examination report from September 2009 that diagnosed meralgia paresthetica.  A nerve conduction study performed in 2012 did not show radiculopathy or neuropathy.  He was diagnosed again with meralgia paresthetica.  

The February 2012 VA examiner found that the Veteran's meralgia paresthetica was not the result of service.  Nerve conduction studies were normal in 1998 and 2012.  The examiner explained that a clinical finding of meralgia paresthetica is caused by nerve entrapment through the pelvic girdle "mostly attributable to tight belts/clothes or obesity compressing the nerve."  The examiner noted the condition was diagnosed in 2009 with a reported onset of 1989.  A February 2012 VA x-ray found suprapatellar joint effusion with "minimal" narrowing of the medial compartment.  The impression was "mild joint space narrowing" and suprapatellar joint effusion.  With regard to the Veteran's meralgia paresthetica, the Board finds that the February 2012 examination report provides probative evidence against the Veteran's claim.  The examiner reviewed the record, examined the Veteran, and provided an opinion supported by a well-reasoned rationale.  

In an April 2014 supplemental opinion, a VA examiner discussed right leg strain and arthritis.  She reviewed the claims file.  Although she did not specifically address all favorable evidence, a VA examiner need not discuss each piece of favorable evidence in the record and this was not specified in the Board's remand directives.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  The examiner noted that the Veteran fell in January 1969 and was diagnosed with right lower leg strain.  His February 1972 separation examination noted normal lower extremities.  He had a normal right knee x-ray in August 2005.  He was diagnosed with meralgia paresthetica in 2000.  She noted the February 2012 x-ray showing mild joint space narrowing.  Further, she noted a February 2012 EMG that showed no evidence of lumbosacral radiculopathy or peripheral neuropathy.  

With regard to joint space narrowing, the examiner stated that, "[c]urrent medical literature states that joint space narrowing occurs due to osteoarthritis," and that "[c]urrent medical evidence states that acute knee strain occurs when the tendons and ligaments become overstretched."  She explained that there was no "chain of medical evidence" to support the conclusion that the Veteran' had recurrent strain or chronic right knee pain.  He was diagnosed with arthritis by x-ray in 2012, many years after service.  She noted that the one instance of acute knee strain is not sufficient injury to cause arthritis.  The examiner noted that the Johns Hopkins Arthritis Center found that obesity is a risk factor for arthritis and that "...obese men have five times greater risk of developing osteoarthritis than non-obese men due to additional weight increasing the load placed on the knee joint which increases stress and expedite[s] the breakdown of cartilage."  The examiner found that the Veteran's right knee arthritis was more likely due to the "normal aging process" and was "exacerbated by years of obesity."  Further, she noted that meralgia paresthetica was caused by compression of the lateral femoral cutaneous nerve and is "known to be caused by obesity, diabetes, and those who wear their pants too tight."  

With regard to the Veteran's arthritis of the right knee, the Board finds that the April 2014 supplemental opinion provides probative evidence against the Veteran's claim.  The examiner reviewed the record and provided an opinion supported by a well-reasoned rationale.  

The Board notes that the Veteran submitted a copy of an Internet article about the sciatic nerve and how sciatica weakness the knee joint.  The Veteran has not been diagnosed with sciatica.  Generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The exception to this competency rule is when the medical treatise information, where "standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  The pamphlets are entirely generic and do not suggest a relationship between right lower leg strain such as was sustained by the Veteran in service and the subsequent development of arthritis or meralgia paresthetica.  They do not address the pertinent facts in the Veteran's individual case, and were not referenced in any supporting medical evidence of record.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Thus, they cannot support his claim. 

Lastly, with regard to the Veteran's assertion that his right leg condition was caused by his low back disability, that argument need not be considered because service connection has been denied for his back disability.  38 C.F.R. § 3.310(a) (2013).  

The Board finds that the preponderance of the evidence is against service connection for a right leg condition.  38 U.S.C.A. § 5107(b) (West 2002).  The appeal is denied.  


ORDER

Entitlement to service connection for a low back disability is denied.  

Entitlement to service connection for a right leg condition is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


